ACCEPTED
                                                                                                  01-15-00215-CR
                                                                                       FIRST COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                            6/15/2015 12:00:00 AM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK

                                   NO. 01-15-00215-CR

                                                                            FILED IN
JOSEPH BAILEY                                                  1st COURT OF APPEALS
                                           IN THE 1ST COURT OF APPEALS
                                                                      HOUSTON, TEXAS
                                                                   6/14/2015 3:19:49 PM
VS.                                                 HARRIS   COUNTY TEXAS
                                                                   CHRISTOPHER A. PRINE
                                                                           Clerk
THE STATE OF TEXAS                                  HOUSTON, TEXAS

 MOTION FOR LEAVE TO FILE FIRST MOTION FOR EXTENSION OF TIME TO

                               FILE APPELLANT’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       COMES NOW LANA GORDON, Appointed counsel for Appellant, JOSEPH

BAILEY, who files this Motion and as grounds therefore would show as follows:

                                              I.

       Appellant was convicted by a jury of Murder and was assessed a 35 year sentence.

                                              II.

       Appellant’s brief was due June 12, 2015.

       Among other matters, professional and personal, Counsel has had numerous felony

briefs and writs recently, including two capital murders, namely, Ex Parte Rodriguez; Ex

Parte January; State of Texas vs. Pena; State of Texas vs.Agado; State of Texas vs.Adekeye.

       Further, counsel’s immediate family member has recently suffered serious health

crises lately which counsel primarily assisted with.

                                           IV.

       Counsel has filed a Motion for Extension of Time to File Appellant’s Brief along with

this Motion for Leave to File, as it is two days after the due date.
Wherefore, premises considered, Counsel prays that this Honorable Court grant this motion,

grant a 60 day extension and permit the brief to be due on August 12, 2015.




                                                 Respectfully Submitted,
                                                 /s/Lana Gordon
                                                 Lana Gordon
                                                 Counsel for Appellant
                                                 TBN: 08202700
                                                 3730 Kirby, Suite 1120
                                                 Houston, Texas 77098
                                                 TEL: (713) 520-5223
                                                 FAX: (713) 520-5455
                                                 Email: lanagordonlaw@aol.com


                              CERTIFICATE OF SERVICE

       On this the 14 th day of June, 2015, this Motion was served upon the State of Texas,
Harris County District Attorney’s office by e-filing.
                                                  /s/ Lana Gordon
                                                  LANA GORDON